DETAILED ACTION
This action is in response to claims filed 22 January, 2018 for application 15746794 filed 22 January, 2018. Currently claims 1-14 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “feature dimension reducing module”, segment indexing module”, “similarity querying module”, and “comparison metric module” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low dimension" in claims 1, 4-8, and 11-14 is a relative term which renders the claim indefinite.  The term "low dimension" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-3 and 9-10 are rejected as being dependent on an indefinite base claim.
Claim 8 limitations “feature dimension reducing module”, segment indexing module”, “similarity querying module”, and “comparison metric module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No corresponding hardware or software was found in the specification. The 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of reducing dimensions of eigenvectors by locality sensitive hashing (LSH), segmenting the eigenvectors and establishing an index table, retrieving the eigenvector of a queried image to obtain a candidate sample set and performing a similarity metric without significantly more. Claims 1 and 8 recite, in part, reducing dimensions of extracted eigenvectors of the images by Locality Sensitive HASH (LSH) algorithm to obtain low dimensional eigenvectors; averagely segmenting the low dimensional eigenvectors and establishing a segment index table; retrieving the segmented low dimensional eigenvector of a queried image from the segment index table to obtain a candidate sample set; and performing a similarity metric between each sample in the candidate sample set and the low dimensional eigenvector of the queried image. The limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a device” to perform the reducing, segmenting, retrieving and performing steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claim is not patent eligible.
Claims 2-7 and 9-14 recite additional steps which including eigenvectors extracted via neural network, a convolutional neural network, determining an optimal segment, segmenting, performing a remainder operation and inserting the eigenvectors into the segment index table, accessing an entry address, extracting eigenvectors corresponding to a conflict set, and combining the candidate set to remove duplicated eigenvectors to obtain a candidate sample set, and calculating a Manhattan distance and sorting by ascending order and taking the top scores as similar images. The 
This judicial exception is not integrated into a practical application. In particular, the claims only recites the additional elements of a “deep neural network” and “convolutional neural network”. The “deep neural network” and “convolutional neural network” are recited at a high-level of generality (i.e., as a generic processor performing the method) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Please see MPEP §2106.04.(a)(2).III.C. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a “deep neural network” and “convolutional neural network”  to perform the steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Please see MPEP §2106.05(b). The claim is not patent eligible. Additionally, the use of deep and convolutional neural 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiao (US 2017/0139913).

Regarding claims 1 and 8, Hsiao discloses: A method for comparing similarities of high dimensional features of imaged, characterized in comprising: 
reducing dimensions of extracted eigenvectors of the images by Locality Sensitive HASH (LSH) algorithm to obtain low dimensional eigenvectors (“FIG. 3 illustrates generation of an exemplary hash table based on LSH, according to an embodiment of the present teaching.  As shown in FIG. 3, a plurality of image objects are mapped into different data points falling into different hash buckets h.sub.21, h.sub.22, .  . . h.sub.29 in a hash table 320, based on a hash function 310.  Using the technique of LSH, similar objects will be hashed to the same bucket with high probability.  For example, images 302 and 304 are hashed into the same hash buckets h.sub.27; and images 306 and 308 are hashed into the same hash buckets h.sub.28.  As such, the relative positions of any two data points in the hash table 320 can represent a degree of similarity between the two data points.” [0047], “In one example, for a d-dimensional hash table, the maximum variant direction determiner 1130 may first determine a direction (e.g. an eigenvector) along which the center points have a maximum variance.  The median point determiner 1140 may then determine a medium point along the direction, such that a second-layer hash function may be generated to classify the center points into two partitions, by cutting cross the medium point and orthogonal to the direction.  The maximum variant direction determiner 1130 may then determine a second direction (e.g. an eigenvector) along which the center points have a maximum variance among the left d-1 dimensions.” [0077]); 
averagely segmenting the low dimensional eigenvectors and establishing a segment index table (“In one embodiment, the hash bucket distribution engine 130 may utilize center points of different buckets to assign the buckets into different nodes.  The hash bucket distribution engine 130 can determine a center point for each bucket in the hash tables, and put all the center points into an aggregated table.  Treating the center points as data points in the aggregated table, the hash bucket distribution engine 130 may construct a second-layer hash function to segment the center points into different partitions.  Then, the hash bucket distribution engine 130 can assign buckets, whose center points are segmented into a same partition, and the data in the buckets into a same node in the distributed system.” [0044], “In one example, for a d-dimensional hash table, the maximum variant direction determiner 1130 may first determine a direction (e.g. an eigenvector) along which the center points have a maximum variance.  The median point determiner 1140 may then determine a medium point along the direction, such that a second-layer hash function may be generated to classify the center points into two partitions, by cutting cross the medium point and orthogonal to the direction.  The maximum variant direction determiner 1130 may then determine a second direction (e.g. an eigenvector) along which the center points have a maximum variance among the left d-1 dimensions.  The median point determiner 1140 may then determine a second medium point along the second direction, such that an additional second-layer hash function may be generated to classify the center points further into four partitions, by cutting cross the second medium point and orthogonal to the second direction.  This process may repeat until d directions are determined and the center points are divided into 2.sup.d partitions.” [0077], note: segmenting and partitioning into hash buckets in a hash table by center/median point is interpreted as averagely segmenting); 
retrieving the segmented low dimensional eigenvector of a queried image from the segment index table to obtain a candidate sample set (“Locality sensitive hashing (LSH) is a basic primitive in large-scale data processing algorithms that are designed to operate on objects (with features) in high dimensions, e.g. to accelerate search speed at a data retrieval system.  Using this technique, large-scale data processing problems are made more tractable.  For instance, in conjunction with standard indexing techniques, it becomes possible to do nearest-neighbor search efficiently: given a query, hash the query into a bucket, use the objects in the bucket as candidates, and ranking the candidates according to the similarity of each candidate to the query.” [0004], see also [0058]); and 
performing a similarity metric between each sample in the candidate sample set and the low dimensional eigenvector of the queried image (“Locality sensitive hashing (LSH) is a basic primitive in large-scale data processing algorithms that are designed to operate on objects (with features) in high dimensions, e.g. to accelerate search speed at a data retrieval system.  Using this technique, large-scale data processing problems are made more tractable.  For instance, in conjunction with standard indexing techniques, it becomes possible to do nearest-neighbor search efficiently: given a query, hash the query into a bucket, use the objects in the bucket as candidates, and ranking the candidates according to the similarity of each candidate to the query.” [0004], see also [0058]). 

Regarding claims 4 and 11, Hsiao discloses: The method according to claim 1, characterized in that prior to the step of averagely segmenting the low dimensional eigenvectors, the method further comprises: experimentally determining an optimal segment length on a smaller verification set (“In a real dataset, points may be denser in one dimension compared to another, as shown in FIG. 9.  To solve the problem, the system may choose the partition dimensions according to the distribution of values in that dimension.  To achieve this, the system can first extract directions w.sub.i (i.e., eigenvectors) with maximum variance through Principal Component Analysis (PCA) on the data. Since densely distributed dimensions should be chosen with lower probability while dimensions with uniformly distributed values should be chosen with higher probability as shown in FIG. 10, the system can set the probability of selecting dimension i in proportion to its distribution variance, e.g., in proportion to the eigenvalue I.sub.i.  This can optimize the hash performance for each component of the hash function.  In practice, the number of bits may be about 20-40, depending on the size of data.” [0072]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 6, 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao and Ebraheem et al. (DeepER – Deep Entity Resolution).

Regarding claims 2 and 9, Hsiao discloses extracting eigenvectors from images but does not explicitly disclose that with a neural network constructed using a deep learning technique.

(Fig 1, §4.3 and 4.3).

Hsiao and Ebraheem are both in the same field of endeavor using LSH to extract information from data and are analogous. Hsiao teaches a system that extracts eigenvectors from images using LSH for finding similar images. Ebraheem teaches that it is known to use deep neural networks for implementing LSH. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the LSH based eigenvector extraction as disclosed by Hsiao with the deep neural network based LSH as taught by Ebraheem to yield predictable results. Ebraheem provides motivation by stating that deep learning can help alleviate the burden on humans for the extraction process (abstract).

Regarding claims 3 and 10, Hsiao discloses extracting eigenvectors from images but does not explicitly disclose: characterized in that the neural network is a convolutional neural network.

Ebraheem teaches: characterized in that the neural network is a convolutional neural network (“Different neural network architectures have been proposed to consider different types of linguistic structures, e.g., convolutional network for n-gram level composition [13], recurrent network for sequential composition [14, 15], and recursive network for hierarchical treebased composition [16]. The most popular compositional methods use a recurrent structure [14].” P3 §3.1.from tuple to vector – compositional approach).

Hsiao and Ebraheem are both in the same field of endeavor using LSH to extract information from data and are analogous. Hsiao teaches a system that extracts eigenvectors from images using LSH for finding similar images. Ebraheem teaches that it is known to use deep neural networks for implementing LSH and it is known in the art to use convolutional neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the LSH based eigenvector extraction as disclosed by Hsiao with the convolutional neural network based LSH as taught by Ebraheem to yield predictable results. Ebraheem provides motivation by stating that deep learning can help alleviate the burden on humans for the extraction process (abstract).

Regarding claims 6 and 13, Hsiao discloses: The method according to claim 1, characterized in that the step of retrieving the segmented low dimensional eigenvector of a queried image from the segment index table to obtain a candidate sample set comprises: 
accessing an entry address of the segmented low dimensional eigenvector of the queried image to obtain a conflict set (“Based on a selected hash function (or a set of selected hash functions), the hash bucket computer 705 may compute a hash bucket for each item, to generate a plurality of buckets that can form a hash table.  The hash table generator 720 in this example can receive the plurality of buckets and generate a hash table based on them.  For example, the hash table 320 in FIG. 3 includes nine hash buckets.  A purpose of LSH is to classify the items or their corresponding data points into different buckets, such that a retrieval system may quickly identify items related to a query by locating a bucket based on a hash value generated from the query, because each bucket includes items that are similar to each other.  Since it is still possible for two close data points to fall into different buckets, LSH needs a large number of hash tables with different bucket partitions to guarantee its search quality.  Each of hash tables is generated by the hash table generator 720 based on a different hash function (or a different set of hash functions) and the same set of input items, such that each hash table includes same data points partitioned into buckets in different manners, e.g. like hash tables H.sub.1 610, H.sub.2 620, and H.sub.m 630 shown in FIG. 6.  The hash table generator 720 in this example sends the generated hash tables to the bucket center determiner 730.” [0058]); 
extracting the low dimensional eigenvectors corresponding to a node of the conflict set, which has the same fingerprint as that of the segmented low dimensional eigenvector of the queried image, as a candidate set (“obtaining a plurality of tables each of which includes a plurality of buckets, wherein each of the plurality of tables is generated based on a same set of keys and a different function; projecting the buckets in the plurality of tables into different partitions; and assigning data in the plurality of tables to a plurality of nodes in the distributed system such that data in buckets that are projected into a same partition are assigned to a same node in the distributed system.” [0011], see also [0077]).



Ebraheem teaches: combining the candidate set obtained by respective segment retrievals and removing therefrom duplicated low dimensional eigenvectors to a candidate sample set (“Efficient ER systems avoid comparing all (n 2) possible pairs of tuples through the use of blocking [19, 20]. Blocking identifies groups of tuples (called blocks) such that the search for duplicates need to be done only within blocks, thus greatly reducing the search space. If there are B blocks with bmax as the size of the largest block, this requires O(b2max × B) which can be orders of magnitude faster for small values of bmax. While blocking often substantially reduces the number of comparisons, it may also miss some duplicates that fall in two different blocks” p4 §4.blocking, “Entity Resolution (ER) (a.k.a. deduplication and record linkage) is a fundamental problem in data integration and data cleaning.” P1 §1 ¶1).

Hsiao and Ebraheem are both in the same field of endeavor using LSH to extract information from data and are analogous. Hsiao teaches a system that extracts eigenvectors from images using LSH for finding similar images. Ebraheem teaches that it is known to use LSH for deduplication. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the LSH based eigenvector extraction as disclosed by Hsiao with the deduplication as taught by Ebraheem to yield .

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao and Jegou et al. (Query-Adaptative Locality Sensitive Hashing).

Regarding claims 5 and 12, Hsiao discloses: The method according to claim 1, characterized in that the step of averagely segmenting the low dimensional eigenvectors and establishing a segment index table comprises: 
averagely segmenting the low dimensional eigenvectors, using the segmented eigenvectors as index items, and calculating fingerprint of each of the index items (“In one example, for a d-dimensional hash table, the maximum variant direction determiner 1130 may first determine a direction (e.g. an eigenvector) along which the center points have a maximum variance.  The median point determiner 1140 may then determine a medium point along the direction, such that a second-layer hash function may be generated to classify the center points into two partitions, by cutting cross the medium point and orthogonal to the direction.  The maximum variant direction determiner 1130 may then determine a second direction (e.g. an eigenvector) along which the center points have a maximum variance among the left d-1 dimensions.  The median point determiner 1140 may then determine a second medium point along the second direction, such that an additional second-layer hash function may be generated to classify the center points further into four partitions, by cutting cross the second medium point and orthogonal to the second direction.  This process may repeat until d directions are determined and the center points are divided into 2.sup.d partitions.” [0077], note: a hash key is interpreted as a fingerprint); 
inserting the low dimensional eigenvectors into the segment index table according to the obtained entry addresses to establish the segment index table ([0077]).

However, Hsiao does not explicitly disclose: performing a remainder operation on the fingerprint with a prime number which is closest to a predetermined number of entries contained in the segment index table to obtain entry addresses for the index items.

Jegou teaches: performing a remainder operation on the fingerprint with a prime number which is closest to a predetermined number of entries contained in the segment index table to obtain entry addresses for the index items (
    PNG
    media_image1.png
    207
    329
    media_image1.png
    Greyscale
 p825 last¶).

Hsiao and Jegou are both in the same field of endeavor using LSH to extract information from data and are analogous. Hsiao teaches a system that extracts eigenvectors from images using LSH for finding similar images. Jegou teaches a (p825 last ¶).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao and Kong et al. (Manhattan Hashing for Large-Scale Image Retrieval).

Regarding claims 7 and 14, Hsiao discloses: The method according to claim 1, characterized in that the step of performing a similarity metric between each sample in the candidate sample set and the low dimensional eigenvector of the queried image comprises: 
calculating scores of … distances between each sample in the candidate sample set and the low dimensional eigenvector of the queried image (“As shown in FIG. 5, instead of storing a full hash table into a node, the system in the present teaching assigns hash buckets from different hash tables to the same node as much as possible, if the hash buckets are close to each other in the Euclidean space.  Based on this strategy, a client 530 can submit a single remote query to access multiple hash buckets that should be accessed in processing the query with merely one single remote access, thereby dramatically decreasing the number of remote accesses and the query response time.” [0032])
(“Locality sensitive hashing (LSH) is a basic primitive in large-scale data processing algorithms that are designed to operate on objects (with features) in high dimensions, e.g. to accelerate search speed at a data retrieval system.  Using this technique, large-scale data processing problems are made more tractable.  For instance, in conjunction with standard indexing techniques, it becomes possible to do nearest-neighbor search efficiently: given a query, hash the query into a bucket, use the objects in the bucket as candidates, and ranking the candidates according to the similarity of each candidate to the query.” [0004]).

Kong teaches: Manhattan distances (“In this paper, we propose to use Manhattan distance for hashing to solve the problem of existing hashing methods. The result is our novel hashing method called Manhattan hashing (MH).” P46 ¶3 Kong);
with a predetermined number of top scores as similar images of the queried image (“Rik is the set of ranked retrieval results from the top result until you get to point xk.” P49 §4.3 ¶2).

Hsiao and Kong are both in the same field of endeavor using LSH to extract information from data and retrieve results and are analogous. Hsiao teaches a system that extracts eigenvectors from images using LSH for finding similar images. Kong teaches a retrieval system that uses a Manhattan distance based hash and retrieving .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gutelzon et al. (US 2011/0158533), Gong et al. (US 2015/0169644), and Gokturk et al. (US 2008/0212899) all disclose LSH for image retrieval.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NILSSON/           Primary Examiner, Art Unit 2122